Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each independent claim was amended to recite that the indicator means provide indication of the different sensors’ conditions are met “simultaneously”, which it is unclear how such sensing indication can occur “simultaneously”, and it make no sense.
	First, the specification is silent to any “simultaneously” indication upon the sensors sensing the “threshold-condition” and thus indicate, e.g. vibrate, when the pressure sensor and the angle sensor detecting such conditions, simultaneously.
	Second, such sequence make no sense since the pressure and the position are separate indications that are not related to each other, and cannot be depended upon each other.  For example, what if a pressure is above/below a require condition range, but the sport implement position in a require/expect range? Or vice versa, the sport implement outside the inclination/angle/position, but the pressure is adequate?    

	Also, to what “below conditions” the claim referred to, as no conditions (above or below, what?) was define in claim 1.	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for determining whether the equipment body is held at a proper angle; c) a means for determining whether a proper force is applied to the equipment body; and d) a means for providing an indication in claims 38-42.
Claim limitation “means for determining whether the equipment body is held at a proper angle; c) a means for determining whether a proper force is applied to the equipment body; and d) a means for providing an indication” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “means for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 38-42 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “the lacrosse stick has a position sensor, a pressure sensor and an indicator; the position sensor may be, inter alia, a Ball Angle Sensor Switch, an inclinometer, or other components known in the art that can be used to determine position and/or orientation. The pressure sensor may be, inter alia, a Tactile Switch, pressure meter, variable resistance deformation meter, biased hinge, or other components known in the art that can be used to determine whether the proper pressure or force is being applied. The indicator can be any one or a combination of devices that communicate(s) to the user, including a visual indicator (e.g., light), an audio indicator (e.g., audible sound supplied by a speaker), a motion indicator (e.g., vibration supplied by, for example, a Vibration Motor or linear resonant actuator), or others” (page 10:17-25).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 22, 23, 25-27, 38, 42-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muuli et al US 2018/0036624 (“Muuli”).
	As per claim 10, Muuli discloses an equipment feedback apparatus (sport pole 1)(Figs. 1-5; pars. [0006]-[0012] and [0019]-[0034]) comprising: 
	a) an equipment body (pole 1)(Fig. 1; [0020]) ; 
	b) a power source structure connected to the equipment body (battery 5)(Figs. 1 and 2; [0020] and [0027]; note Fig. 2 in conjunction to [0021]-[0024] and Figs. 4 and 5 in conjunction to [0029]+ regarding the communication/connection of different electronic component with control center 2); 
	c) a pressure sensor connected to the power source structure (force sensor 8)(Figs. 1 and 2; [0021] and [0026]+;again note Fig. 2 in conjunction to [0021]-[0024] and Figs. 4 and 5 in conjunction to [0029]+ regarding the communication/connection of different electronic component with control center 2, to include the communication with the pressure/force sensor); 
	d) a position sensor connected to the power source structure (position/inclination  sensor 6)(Figs. 1 and 2; [0021], [002 and [0026]+;again note Fig. 2 in conjunction to [0021]-[0024] and Figs. 4 and 5 in conjunction to [0029]+ regarding the communication/connection of different electronic component with control center 2, to include the communication with the position/inclination sensor); and 
	e) an indicator in communication with the pressure sensor and the position sensor (such as LEDs 3, 4 and 7)(Figs. 1-3; [0020], [0021], and [0029]-[0032]), wherein the indicator is capable of providing an a simultaneous indication to a user that the equipment body is held in a proper position by a user based on information generated by the pressure sensor and the position sensor; wherein the simultaneous indication is received by the user while the equipment body is in use so that the user can make adjustments during use (the pole includes “sensing condition” regarding a user’s preferred pole inclination (i.e. position) as well as a require/expect force/pressure upon the pole; the control center 2 calculate-compel  such location-pressure conditions, and as noted in Fig. 3 will indicate (via LEDs lighting 3,4 and 7) to a user if such conditions, of the position/inclination and force/pressure, are below, above or at norm thus allow a user to make adjustment during use)(Figs. 2-5 in conjunction to [0020]-[0024], [0026] and [0029]-[0032]).
	As per claim 11, Muuli discloses wherein the equipment body comprises a sports equipment body (sport pole 1)(Fig. 1; [0001], [0008], [0009], [0011] and [0020]).
	As per claim 22, Muuli discloses further comprising a communication circuit connected to the power source structure, the communication circuit being capable of communicating with a remotely located device (Figs. 2-5; [0022]-[0024] and [0029]+, regarding the control center 2 (i.e. communication circuit) in compunction with the power source 5 and the different electronic competent of the sport pole; note Fig. 5 and [0033]+ as the control center is in communication with remotely computer/smart device to collect-transmit data regarding the sensing conditions of the angle/position as well as the force/power to the sport pole).
	As per claim 23, Muuli discloses wherein the power source structure comprises a rechargeable power source located within the equipment body, the rechargeable power source capable of being recharged without removing the rechargeable power source from the equipment body (Figs. 1 and 2; [0027]).
	As per claim 25, Muuli discloses a method of providing feedback to a user (method of providing feedback regarding the use of sport pole 1) Figs. 1-5; pars. [0006]-[0012] and [0019]-[0034]) ( comprising: 
	a) holding a sports equipment body by a user (holding a walking/sport pole 1 while walking, exercise)(Fig. 1 in conjunction to [0001], [0008], [0009], [0023] and [0026])  ; 
	b) detecting a pressure exerted on the sports equipment body (via force sensor 8)(Figs. 1 and 2; [0021] and [0026]+;again note Fig. 2 in conjunction to [0021]-[0024] and Figs. 4 and 5 in conjunction to [0029]+ regarding the communication/connection of different electronic component with control center 2, to include the communication with the pressure/force sensor); 
	c) detecting a position of the sports equipment body (via position/inclination sensor 6)(Figs. 1 and 2; [0021], [002 and [0026]+;again note Fig. 2 in conjunction to [0021]-[0024] and Figs. 4 and 5 in conjunction to [0029]+ regarding the communication/connection of different electronic component with control center 2, to include the communication with the position/inclination sensor); and 
	d) providing an a simultaneous indication to the user (via LEDs 3, 4 and 7)(Figs. 1-3; [0020], [0021], and [0029]-[0032]) that the sports equipment body is held in a proper position by the user based on information generated by the detecting a pressure exerted on the sports equipment body and the detecting a position of the sports equipment body; wherein the simultaneous indication is received by the user while the sports equipment body is in use so that the user can make adjustments during use (the pole includes “sensing condition” regarding a user’s preferred pole inclination (i.e. position) as well as a require/expect force/pressure upon the pole; the control center 2 calculate-compel such location-pressure conditions, and as noted in Fig. 3 will indicate (via LEDs lighting 3,4 and 7) to a user if such conditions, of the position/inclination and force/pressure, are below, above or at norm thus allow a user to make adjustment during use)(Figs. 2-5 in conjunction to [0020]-[0024], [0026] and [0029]-[0032]).
	As per claim 26, Muuli discloses wherein detecting a position of the sports equipment body further comprises detecting an angle of the sports equipment body relative to the ground ([0006], [0007], [0009]-[0011], [0021], [0024], [0030] and [0031]).
	As per claim 27, Muuli discloses further comprising communicating the information generated by the detecting a pressure exerted on the sports equipment body and the detecting a position of the sports equipment body to a remotely located device (Figs. 2-5; [0022]-[0024] and [0029]+, regarding the control center 2 (i.e. communication circuit) in compunction with the power source 5 and the different electronic competent of the sport pole; note Fig. 5 and [0033]+ as the control center is in communication with remotely computer/smart device to collect-transmit data regarding the sensing conditions of the angle/position as well as the force/power to the sport pole).
	As per claim 38, Muuli discloses an equipment feedback apparatus (sport pole 1)(Figs. 1-5; pars. [0006]-[0012] and [0019]-[0034]) comprising: 	
	a) an equipment body (pole 1)(Fig. 1; [0020]); 
	b) a means for determining whether the equipment body is held at a proper angle(via position/inclination  sensor 6)(Figs. 1 and 2; [0021], [002 and [0026]+;again note Fig. 2 in conjunction to [0021]-[0024] and Figs. 4 and 5 in conjunction to [0029]+ regarding the communication/connection of different electronic component with control center 2, to include the communication with the position/inclination sensor; see also [0007], [0009]-[0011], [0021], [0022], [0024] and [003-[0032] regarding the inclination sensor); 
	c) a means for determining whether a proper force is applied to the equipment body (via force sensor 8)(Figs. 1 and 2; [0021] and [0026]+;again note Fig. 2 in conjunction to [0021]-[0024] and Figs. 4 and 5 in conjunction to [0029]+ regarding the communication/connection of different electronic component with control center 2, to include the communication with the pressure/force sensor; see also [0007], [0009], [0021], [0026], [0031] and [0032] regarding the force senor); and 
	d) a means for providing an a simultaneous indication(via LEDs 3, 4 and 7)(Figs. 1-3; [0020], [0021], and [0029]-[0032]; also the indicator can be via vibrations [0024]) of whether the equipment body is held at a proper angle and whether a proper force is applied to the equipment body based on information generated by the means for determining whether the equipment body is held at a proper angle and the means for determining whether a proper force is applied to the equipment body; wherein the simultaneous indication is received by the user while the equipment body is in use so that the user can make adjustments during use(the pole includes “sensing condition” regarding a user’s preferred pole inclination (i.e. position) as well as a require/expect force/pressure upon the pole; the control center 2 calculate-compel such location-pressure conditions, and as noted in Fig. 3 will indicate (via LEDs lighting 3,4 and 7) to a user if such conditions, of the position/inclination and force/pressure, are below, above or at norm thus allow a user to make adjustment during use)(Figs. 2-5 in conjunction to [0020]-[0024], [0026] and [0029]-[0032]).
	As per claim 42, Muuli discloses further comprising a means for communicating to a remotely located device the information generated by the means for determining whether the equipment body is held at a proper angle and the means for determining whether a proper force is applied to the equipment body(Figs. 2-5; [0022]-[0024] and [0029]+, regarding the control center 2 (i.e. communication circuit) in compunction with the power source 5 and the different electronic competent of the sport pole; note Fig. 5 and [0033]+ as the control center is in communication with remotely computer/smart device to collect-transmit data regarding the sensing conditions of the angle/position as well as the force/power to the sport pole).
	As per claim 43, Muuli discloses further comprising a rechargeable power source located within the equipment body, and a means for recharging the rechargeable power source without removing the rechargeable power source from the equipment body (Figs. 1 and 2; [0027]).
	As per claim 44, Muuli discloses further comprising a power source (battery 5)  located within the equipment body (pole 1)(Fig. 1), the power source having an outer cross-sectional profile that is complementary with an inner cross-sectional profile of the equipment body (Fig. 1).

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28 and 34-36 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Muuli.
	As per claim 28, Muuli discloses an equipment feedback apparatus (sport pole 1)(Figs. 1-5; pars. [0006]-[0012] and [0019]-[0034]) comprising: 
	a) a bridge body, the bridge body having a connecting end and a male protruding end (the pole 1 includes a handle; the pole’s end construed as a male protruding end to be inserted with the handle to form the apparatus/pole 1)(Fig. 1; [0020]); 
	b) a pressure sensor connected to the bridge body (force sensor 8)(Figs. 1 and 2; [0021] and [0026]+;again note Fig. 2 in conjunction to [0021]-[0024] and Figs. 4 and 5 in conjunction to [0029]+ regarding the communication/connection of different electronic component with control center 2, to include the communication with the pressure/force sensor); 
	c) a position sensor connected to the bridge body (position/inclination sensor 6)(Figs. 1 and 2; [0021], [002 and [0026]+;again note Fig. 2 in conjunction to [0021]-[0024] and Figs. 4 and 5 in conjunction to [0029]+ regarding the communication/connection of different electronic component with control center 2, to include the communication with the position/inclination sensor); and 
	d) an a simultaneous indicator connected to the bridge body (such as LEDs 3, 4 and 7 connected to the pole/bridge body)(Figs. 1-3; [0020], [0021], and [0029]-[0032]) and in communication with the pressure sensor and position sensor; wherein the simultaneous indicator provides an indication to the user while the bridge body is in use so that the user can make adjustments during use (the pole includes “sensing condition” regarding a user’s preferred pole inclination (i.e. position) as well as a require/expect force/pressure upon the pole; the control center 2 calculate-compel  such location-pressure conditions, and as noted in Fig. 3 will indicate (via LEDs lighting 3,4 and 7) to a user if such conditions, of the position/inclination and force/pressure are below, above or at norm thus allow a user to make adjustment during use)(Figs. 2-5 in conjunction to [0020]-[0024], [0026] and [0029]-[0032]).
	With respect to “a bridge body, the bridge body having a connecting end and a male protruding end”, the examiner construed the pole-to-handle connection as such “male-female” connection as shown in Muuli’s Fig. 1.
	If there is any doubt regarding such interpretations, the examiner asserts that such connection of “male-female”, i.e. the bridge body having a connecting end and a male protruding end, would have been nothing more than a use of known technique in the same way of forming an equipment feedback apparatus, whereas the structure is connected via a known mechanical connection (i.e. “male-female”) providing a firm and secure connection thereof yet allow s desire disconnection for maintenance, replacement, and alike.     
	As per claim 34, Muuli discloses further comprising: a) a power source structure connected to the bridge body (power source 5)(Figs. 1 and 2; [0027]); and b) a communication circuit connected to the power source structure, the communication circuit being capable of communicating with a remotely located device (Figs. 2-5; [0022]-[0024] and [0029]+, regarding the control center 2 (i.e. communication circuit) in compunction with the power source 5 and the different electronic competent of the sport pole; note Fig. 5 and [0033]+ as the control center is in communication with remotely computer/smart device to collect-transmit data regarding the sensing conditions of the angle/position as well as the force/power to the sport pole).
	As per claim 35, Muuli discloses further comprising a rechargeable power source located within the bridge body, the rechargeable power source capable of being recharged without removing the rechargeable power source from the bridge body (such as power source 5)(Figs. 1 and 2; [0020] and [0027]).
	As per claim 36, Muuli discloses further comprising a power source located within the bridge body, the power source having an outer cross-sectional profile that is complementary with an inner cross-sectional profile of the bridge body(such as power source 5)(Figs. 1 and 2; [0020] and [0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg US 2017/0173388 (“Goldberg”) in view of Muuli OR in the alternative further via Jackson et al US 7,775,227 (“Jackson”).
	As per claim 1, Goldberg discloses an equipment feedback apparatus (sport device 100)(Figs. 1-18; pars. [0026]-[0068]) comprising: 
	a) an equipment body, the equipment body comprising a lacrosse stick, the lacrosse stick having a shaft and a head (lacrosse stick 114 with head 116 and shaft 134)(Fig. 2; pars. [0032]-[0034]); 
	b) a power source structure connected to the equipment body (terminal device including power source)(Figs. 2-4; pars. [0038]-[0042]; see in particular Fig. 4 in conjunction to par. [0042]) ; 
	c) a sensor, the sensor connected to the power source structure, the sensor being configured to trigger relative/against a ground (any one of sensor 106/108 which are configure to provide data to the position of the lacrosse’s head relative to the ground)(see Fig. 1 in conjunction to pars. [0027]-[0031] regarding the operation of the sensor, among other things to detect the position of the head relative to a ground; note Figs. 9-12 and pars. [0053]-[0056] regarding one example of the operation of the sensors to provide data while the head position relative to ground; note also Figs. 13-17 and pars. [0057]-[0063]); 
	d) a sensor connected to the power source structure, the angle sensor being configured to detect a position of the shaft of the lacrosse stick relative to the ground (any one of the other sensor 106/108 which are configure to provide data to the position of the lacrosse’s head relative to the ground)(see Fig. 1 in conjunction to pars. [0027]-[0031] regarding the operation of the sensor, among other things to detect the position of the head relative to a ground; note Figs. 9-12 and pars. [0053]-[0056] regarding one example of the operation of the sensors to provide data while the head position relative to ground; note also Figs. 13-17 and pars. [0057]-[0063]); and
	 e) an indicator connected to the power source structure, the indicator comprising a vibration motor, the indicator being in communication with the pressure sensor and the angle sensor, wherein the indicator is configured to vibrate (Figs. 3 and 4; pars. [0038]-[0042]; note in particular Fig. 3 and pars. [0038] and [0041] regarding the vibration cause by audio means, as audio vibrations/indicators 168).
	Goldberg is not specific regarding his sensors are c) a pressure sensor comprising a tactile switch, the pressure sensor connected to the power source structure, the pressure sensor being configured to trigger when the tactile switch is in a position in which the tactile switch is depressed against a ground; 
	d) an angle sensor connected to the power source structure, the angle sensor being configured to detect an angle of the shaft of the lacrosse stick relative to the ground; wherein the simultaneous vibration occurs while the equipment body is in use so that a user can make adjustments during use.
	Also, Goldberg is not specific regarding the “vibrate simultaneously with both below conditions being met”.
	However, in a similar field of sport implement providing feedback, Muuli discloses a pressure sensor comprising a tactile switch, the pressure sensor connected to the power source structure, the pressure sensor being configured to trigger when the tactile switch is in a position in which the tactile switch is depressed against a ground (force sensor 8)(Figs. 1 and 2; [0021] and [0026]+;again note Fig. 2 in conjunction to [0021]-[0024] and Figs. 4 and 5 in conjunction to [0029]+ regarding the communication, connection of different electronic component with control center 2, to include the communication with the pressure/force sensor).
	Muuli also discloses an angle sensor connected to the power source structure, the angle sensor being configured to detect an angle of the shaft of the lacrosse stick relative to the ground (position/inclination sensor 6)(Figs. 1 and 2; [0021], [002 and [0026]+;again note Fig. 2 in conjunction to [0021]-[0024] and Figs. 4 and 5 in conjunction to [0029]+ regarding the communication/connection of different electronic component with control center 2, to include the communication with the position/inclination sensor).  Within Muuli the pole includes “sensing condition” regarding a user’s preferred pole inclination (i.e. position) as well as a require/expect force/pressure upon the pole; the control center 2 calculate-compel  such location-pressure conditions, and as noted in Fig. 3 will indicate (via LEDs lighting 3,4 and 7) to a user if such conditions, of the position/inclination and force/pressure are below, above or at norm thus allow a user to make adjustment during use)(Figs. 2-5 in conjunction to [0020]-[0024], [0026] and [0029]-[0032]).  With respect to vibrate simultaneously with both below conditions being met, as discussed above the LEDs light will indicate, simultaneously, regarding the condition of the pole, in regarding to the position/inclination as well as force/pressure, as the sensors communicate with the control center 2.  The indication is also possible via vibrations ([0024]).
	With regard to the sensing means sensing the pressure/force and location of the sport feedback apparatus in relation to a ground note [0006], [0007], [0009]-[0011], [0021], [0024], [0030] and [0031].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Goldberg’s wherein the sensors are a pressure sensor comprising a tactile switch, the pressure sensor connected to the power source structure, the pressure sensor being configured to trigger when the tactile switch is in a position in which the tactile switch is depressed against a ground; an angle sensor connected to the power source structure, the angle sensor being configured to detect an angle of the shaft of the lacrosse stick relative to the ground wherein the simultaneous vibration occurs while the equipment body is in use so that a user can make adjustments during use and the indicator/vibrator vibrate simultaneously with both below conditions being met as taught by Muuli for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results of providing feedback means (such as LEDs or vibrations) that the simultaneous indicator occurs while the equipment body is in use so that a user can make adjustments during use thus allow the user to adjust the sport equipment in “real time” according to the sensing-to-indicator feedback.
	With respect to the pressure sensor as a tactile switch, the examiner construed Muuli’s force sensor 8 position upon the lower end of the pole, configure to be connected with a surface as a tactile switch, pressure meter or other components that can be used to determine whether the proper pressure or force is being applied. 
	If there is any doubt that Muuli’s pressure/force sensor is a tactile switch, it is noted that the use of tactile switch within feedback apparatuses is well known as taught by Jackson (pressure sensitive switch 28)(Figs. 6A and 6B; 2:30-3:9; 3:55-67 and 4:41-5:7).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Goldberg- Muuli’s pressure/force sensor as a tactile switch as taught by Jackson for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results using any well-known pressure/force sensing means, that is configure to sense force/pressure within the equipment feedback apparatus and communicate such data.  
	As per claim 2, with respect to wherein the predefined angular range is adjustable by a user in the field, note Muuli’s Figs. 2-5 in conjunction to [0029]-[0032] regarding the adjustability of the location/position of the pole 1 according to the feedback-indicator-sensing means. 
	As per claim 3, with respect to wherein a vibration of the indicator provides an indication to a user that the lacrosse stick is in a proper position to pick up a ground ball, within the modified lacrosse stick (as taught by Goldberg) the inclination would have been in a position related to a ground (again note Muuli’s Figs. 2-5 in conjunction to [0029]-[0032]; see also [0006], [0007], [0009]-[0011], [0021], [0024], [0030] and [0031] as the inclination of the pole 1 is related to a ground). 
	As per claims 4, 5, with respect to further comprising a communication circuit connected to the power source structure, the communication circuit being capable of communicating with a remotely located device (claim 4) and wherein the communication circuit is capable of communicating information received from the pressure sensor and the angle sensor to the remotely located device (claim 5), note Goldberg’s Figs. 2-4 in conjunction to pars. [0035], [0043] and [0065]-[0068] regarding the communication between the terminal device (Fig. 4) and a computer (regarding the communication of the sensors and terminal device 148).  Also, note Muuli’s (Figs. 2-5; [0022]-[0024] and [0029]+), regarding the control center 2 (i.e. communication circuit) in compunction with the power source 5 and the different electronic competent of the sport pole; note Fig. 5 and [0033]+ as the control center is in communication with remotely computer/smart device to collect-transmit data regarding the sensing conditions of the angle/position as well as the force/power to the sport pole.
	As per claims 6, 7, with respect to wherein the predefined angular range relative to the ground falls within an angular range of at least 12º relative to the ground and at most 45º relative to the ground (claim 6), wherein the predefined angular range relative to the ground falls within an angular range of at least 8º relative to the ground and at most 35º relative to the ground (claim 7), as mentioned previously absent any specific structure for such angular placement, the examiner maintains his position that the lacrosse head is configure to be place upon the ground at any desire angle, to include such angles.
	Second, within the modified Goldberg, Muuli’s an accelerometer inclination sensor is fully configure to sense any desire angle, of the sport equipment relative to a ground to include such ranges.
	Lastly, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Goldberg’s at such predetermined angular position/s as claimed for the reason that a skilled artisan would have been motivated to discover the optimize head/angular position, by routine experimentation, thus provide the optimize head-ball handling technique while the lacrosse head is relative to a ground.
	As per claim 8, with respect to wherein the power source structure comprises a rechargeable power source located within the equipment body, the rechargeable power source capable of being recharged without removing the rechargeable power source from the equipment body, note Goldberg’s Figs. 2-4 in conjunction to par. [0042]. Also, see Muuli’s Figs. 1 and 2 and [0027] regarding power source 5.
	As per claim 9, with respect to wherein the power source structure comprises a power source located within the shaft of the lacrosse stick, the power source having an outer cross-sectional profile that is complementary with an inner cross-sectional profile of the shaft of the lacrosse stick, note Goldberg’s Figs. 2-4 in conjunction to par. [0042]. Also, see Muuli’s Figs. 1 and 2 and [0027] regarding power source 5.
Claims 12-18, 24 and 29-33, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muuli as applied to claims 10 and 38 above, and further in view of Goldberg.
	As per claim 12, Muuli is not specific regarding wherein the equipment body comprises a lacrosse stick.
	However, in a similar field of equipment feedback systems, Goldberg discloses wherein the equipment body comprises a lacrosse stick (an equipment body, the equipment body comprising a lacrosse stick, the lacrosse stick having a shaft and a head (lacrosse stick 114 with head 116 and shaft 134)(Fig. 2; pars. [0032]-[0034];  see the discussion regarding sensor 106/108 and terminal device as means for providing feedback (Figs. 1, 3 and 4; pars. [0026]-[0042]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Muuli’s device wherein the equipment body comprises a lacrosse stick as taught by Goldberg for the reason that a skilled artisan would have been motivated in use of known technique to improve similar devices (sport equipment) in the same way providing feedback system to measure and record an athlete’s performances to improve skills and alike.  
	As per claim 13, Muuli discloses wherein the position sensor is an angle sensor (position/inclination sensor 6)(Figs. 1 and 2; [0021], [002 and [0026]+;again note Fig. 2 in conjunction to [0021]-[0024] and Figs. 4 and 5 in conjunction to [0029]+ regarding the communication/connection of different electronic component with control center 2, to include the communication with the position/inclination sensor; see also [0007], [0009]-[0011], [0021], [0022], [0024] and [0030]-[0032]).
	As per claim 14, with respect to wherein the angle sensor is configured to detect whether a shaft of the lacrosse stick is at a predefined angle relative to the ground, note Muuli’s Figs. 2-5 in conjunction to [0029]-[0032] regarding the operation of the feedback pole; as the control center 2 communicates with the sensors to receive the require data and adjust the pole accordingly; see also [0006], [0007], [0009]-[0011], [0021], [0024], [0030] and [0031] as the inclination of the pole 1 is related to a ground.

	As per claim 15, with respect to wherein the predefined angle relative to the ground comprises a predefined angular range relative to the ground, again note Muuli’s Figs. 2-5 in conjunction to [0029]-[0032]; see also [0006], [0007], [0009]-[0011], [0021], [0024], [0030] and [0031] as the inclination of the pole 1 is related to a ground.
	As per claims 16, 17, with respect to wherein the predefined angular range relative to the ground falls within an angular range of at least 12º relative to the ground and at most 45º relative to the ground (claim 16), and wherein the predefined angular range relative to the ground falls within an angular range of at least 8º relative to the ground and at most 35º relative to the ground (claim 17), it is clear that the angle measured by Muuli’s system is not limited and any desire angle can be measured (to include such range as claimed).
	Additionally, as mentioned above with respect to claims 6 and 7, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Muuli and Goldberg’s device at such predetermined angular position/s as claimed for the reason that a skilled artisan would have been motivated to discover the optimize head/angular position, by routine experimentation, thus provide the optimize head-ball handling technique while the lacrosse head is relative to a ground.
	As per claim 18, with respect to wherein the predefined angular range relative to the ground is adjustable by a user in the field, the device of Muuli (and Goldberg for that matter) is not limited to the position (relative to a ground), and is adjustable as desire.  Once more, absent any specific structure to angular position, the examiner construed the position of the head/sport equipment relative to the ground as such adjustable means.   
	As per claim 24, with respect to wherein the power source structure comprises a power source located within a shaft of the lacrosse stick, the power source having an outer cross-sectional profile that is complementary with an inner cross-sectional profile of the shaft of the lacrosse stick, note Muuli regarding power source 5(Figs. 1 and 2; [0020] and [0027]).  Note also Goldberg’s Figs. 2-4; pars. [0038]-[0042]; see in particular Fig. 4 in conjunction to par. [0042].
	As per claim 29, Muuli does not disclose discloses comprising a lacrosse stick shaft, the lacrosse stick shaft capable of being secured to the connecting end.
	However, Goldberg discloses comprising a lacrosse stick shaft, the lacrosse stick shaft capable of being secured to the connecting end (Fig. 2; and par. [0032]; more specific, an equipment body, the equipment body comprising a lacrosse stick, the lacrosse stick having a shaft and a head (lacrosse stick 114 with head 116 and shaft 134)(Fig. 2; pars. [0032]-[0034];  see the discussion regarding sensor 106/108 and terminal device as means for providing feedback (Figs. 1, 3 and 4; pars. [0026]-[0042]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Muuli’s device wherein the equipment body comprises a lacrosse stick as taught by Goldberg for the reason that a skilled artisan would have been motivated in use of known technique to improve similar devices (sport equipment) in the same way providing feedback system to measure and record an athlete’s performances to improve skills and alike.
	As per claim 30, Goldberg discloses further comprising a lacrosse stick head, the lacrosse stick head capable of being secured to the male protruding end (Fig. 2; par. [0032]).
	As per claims 31, 32, 33, with respect to wherein the position sensor is configured to detect whether the lacrosse stick shaft is in a predefined angular range relative to the ground, and wherein the predefined angular range relative to the ground falls within an angular range of at least 12º relative to the ground and at most 45º relative to the ground (claim 31) , wherein the position sensor is configured to detect whether the lacrosse stick shaft is in a predefined angular range relative to the ground, and wherein the predefined angular range relative to the ground falls within an angular range of at least 8º relative to the ground and at most 35º relative to the ground (claim 32), and wherein the position sensor is configured to detect whether the lacrosse stick shaft is in a predefined angular range relative to the ground, and wherein the predefined angular range relative to the ground is adjustable by a user in the field (claim 33), it is clear that the angle measured by Muuli’s system is not limited and any desire angle can be measured (to include such range as claimed).
	Additionally, as mentioned above with respect to claims 6 and 7, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Muuli and Goldberg’s device at such predetermined angular position/s as claimed for the reason that a skilled artisan would have been motivated to discover the optimize head/angular position, by routine experimentation, thus provide the optimize head-ball handling technique while the lacrosse head is relative to a ground.
	Within Muuli the pole includes “sensing condition” regarding a user’s preferred pole inclination (i.e. position) as well as a require/expect force/pressure upon the pole; the control center 2 calculate-compel  such location-pressure conditions, and as noted in Fig. 3 will indicate (via LEDs lighting 3,4 and 7) to a user if such conditions, of the position/inclination and force/pressure are below, above or at norm thus allow a user to make adjustment during use)(Figs. 2-5 in conjunction to [0020]-[0024], [0026] and [0029]-[0032]).
	As per claims 39, 40, with respect to wherein the means for determining whether the equipment body is held at a proper angle further comprises a means for determining whether a lacrosse stick shaft is in a predefined angular range relative to the ground (claim 39) wherein the means for determining whether the equipment body is held at a proper angle further comprises a means for determining whether a stick shaft is in a predefined angular range relative to the ground (claim 40), Muuli’s position/inclination sensor 6 of sport stick 1 (Figs. 1 and 2; [0021], [0022], and [0026]+;again note Fig. 2 in conjunction to [0021]-[0024] and Figs. 4 and 5 in conjunction to [0029]+ regarding the communication/connection of different electronic component with control center 2, to include the communication with the position/inclination sensor).  With regard to the sensing means sensing the pressure/force and location of the sport feedback apparatus in relation to a ground, note [0006], [0007], [0009]-[0011], [0021], [0024], [0030] and [0031].
	Muuli is not specific regarding the stick is a lacrosse stick.
	Muuli is also not specific regarding, and wherein the predefined angular range relative to the ground falls within an angular range of at least 12º relative to the ground and at most 45º relative to the ground (claim 39); and wherein the predefined angular range relative to the ground falls within an angular range of at least 8º relative to the ground and at most 35º relative to the ground (claim 40).
	With respect to the stick as a lacrosse stick, Goldberg discloses wherein the equipment body comprises a lacrosse stick (an equipment body, the equipment body comprising a lacrosse stick, the lacrosse stick having a shaft and a head (lacrosse stick 114 with head 116 and shaft 134)(Fig. 2; pars. [0032]-[0034];  see the discussion regarding sensor 106/108 and terminal device as means for providing feedback (Figs. 1, 3 and 4; pars. [0026]-[0042]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Muuli’s device wherein the equipment body comprises a lacrosse stick as taught by Goldberg for the reason that a skilled artisan would have been motivated in use of known technique to improve similar devices (sport equipment) in the same way providing feedback system to measure and record an athlete’s performances to improve skills and alike.  
	With respect to and wherein the predefined angular range relative to the ground falls within an angular range of at least 12º relative to the ground and at most 45º relative to the ground (claim 39); and wherein the predefined angular range relative to the ground falls within an angular range of at least 8º relative to the ground and at most 35º relative to the ground (claim 40), it is clear that the angle measured by Muuli’s system is not limited and any desire angle can be measured (to include such range as claimed).
	Additionally, as mentioned above with respect to claims 6 and 7, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Muuli and Goldberg’s device at such predetermined angular position/s as claimed for the reason that a skilled artisan would have been motivated to discover the optimize head/angular position, by routine experimentation, thus provide the optimize head-ball handling technique while the lacrosse head is relative to a ground.
	As per claim 41, with respect to wherein the means for determining whether the equipment body is held at a proper angle further comprises a means for determining whether a stick shaft is in a predefined angular range relative to the ground, and wherein the predefined angular range relative to the ground is adjustable by a user in the field, note Muuli’s Figs. 2-5 in conjunction to [0029]-[0032] regarding the operation of the feedback pole; as the control center 2 communicates with the sensors to receive the require data and adjust the pole accordingly; see also [0006], [0007], [0009]-[0011], [0021], [0024], [0030] and [0031] as the inclination of the pole 1 is related to a ground.
	That angular means via position/inclination sensor 6 of pole/stick shaft 1(Figs. 1 and 2; [0021], [002 and [0026]+;again note Fig. 2 in conjunction to [0021]-[0024] and Figs. 4 and 5 in conjunction to [0029]+ regarding the communication/connection of different electronic component with control center 2, to include the communication with the position/inclination sensor).   Within Muuli the pole includes “sensing condition” regarding a user’s preferred pole inclination (i.e. position) as well as a require/expect force/pressure upon the pole; the control center 2 calculate-compel  such location-pressure conditions, and as noted in Fig. 3 will indicate (via LEDs lighting 3,4 and 7) to a user if such conditions, of the position/inclination and force/pressure are below, above or at norm thus allow a user to make adjustment during use)(Figs. 2-5 in conjunction to [0020]-[0024], [0026] and [0029]-[0032]).  As mentioned previously absent any specific structure for such angular placement/range relative to the ground, the examiner maintains his position that the pole/stick is configure to be place upon the ground at any desire angle/position.
	Muuli is not specific regarding the stick is a lacrosse stick.
	However, Goldberg discloses wherein the equipment body comprises a lacrosse stick (an equipment body, the equipment body comprising a lacrosse stick, the lacrosse stick having a shaft and a head (lacrosse stick 114 with head 116 and shaft 134)(Fig. 2; pars. [0032]-[0034];  see the discussion regarding sensor 106/108 and terminal device as means for providing feedback (Figs. 1, 3 and 4; pars. [0026]-[0042]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Muuli’s device wherein the equipment body comprises a lacrosse stick as taught by Goldberg for the reason that a skilled artisan would have been motivated in use of known technique to improve similar devices (sport equipment) in the same way providing feedback system to measure and record an athlete’s performances to improve skills and alike.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muuli and Goldberg as applied to claim 12 above, and further in view of Jackson.
	As per claim 19, If there is any doubt that Muuli’s pressure/force sensor is a tactile switch, it is noted that the use of tactile switch within feedback apparatuses is well known as taught by Jackson (pressure sensitive switch 28)(Figs. 6A and 6B; 2:30-3:9; 3:55-67 and 4:41-5:7).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Goldberg- Muuli’s pressure/force sensor as a tactile switch as taught by Jackson for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results using any well-known pressure/force sensing means, that is configure to sense force/pressure within the equipment feedback apparatus and communicate such data.  
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muuli and Goldberg as applied to claim 12 above, and further in view of deGreef et al US 2017/0246521 (“deGreef”).
	As per claim 20, the combination Muuli - Goldberg is not specific regarding wherein the lacrosse stick has a shaft and a head, and wherein the pressure sensor comprises a deflection sensor interconnecting the shaft and the head, the deflection sensor being configured to detect when the head is deflected.
	However, the use of a deflector sensor is well known in the art as taught by deGreef in pars. [0031]-[0037] and Fig. 2 regarding deflector sensors 58 and 64; see also Fig. 4 and par. [0041] regarding array 86 of deflector sensors.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Muuli’s device (including pressure senor) to include deflector sensor as taught by deGreef for the reason that a skilled artisan would have been motivated by deGreef’s suggestions to use such deflector sensor that will provide feedback to an athlete to enhance is performances according to such feedback from the deflector sensor (pars. [0002]-[0008]).   
	As per claim 21, with respect to wherein an operable range of deflection of the head that the deflection sensor is configured to detect is adjustable by a user in the field, as mentioned above numerous times, the head/stick of each sport equipment (as taught by Muuli and/or Goldberg), is fully capable to be adjusted (relative to a surface).  
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muuli in view of Goldberg.
	As per claim 37, since the claim’s limitations are very similar to claim 28 (regarding the bridge body, the sensors, and indicator) and claims 29 and 30 (regarding the lacrosse stick/head) the examiner states that claim 37 is rejected over Muuli and Goldberg for the same reasons discussed above with respect to claims 28-30. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action (which is very lengthy as it is).   
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-44 have been considered but are moot because the new ground of rejection does not rely on any reference or combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In particular applicant’s arguments/amendments are related to the new limitations regarding the “indicator means related to the pressure and angle senores, to indicate, simultaneously, to the condition of the apparatus”, which are taught by the newly cited reference to Muuli.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                        3/1/2021 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711